Per Curiam.

The court below was without power to reduce the tenant’s rent based upon an alleged decrease in the minimnm *451services. The remedy, if any, is by appropriate application to the Housing Expediter under paragraph (3) of subdivision (b) and paragraph (3) of subdivision (c) of section 5 of the Federal Controlled Housing Rent Regulation (Penner v. Geller, 193 Misc. 821; G. M. G. Realty Co. v. Spring, 191 Misc. 945).
The final order should be unanimously modified upon the law by increasing the amount of the recovery to $75 with disbursements, and as so modified, affirmed, with $25 costs to landlord. Steinbrink, Fennelly and Bubenstein, JJ., concur.
Ordered accordingly.